Filed:   May 15, 2000

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 99-1069
                            (CA-94-47-D)



George R. (“Tex”) Wood,

                                            Plaintiff - Appellant,

          versus


Bruce Meadows, etc.,

                                                Defendant - Appellee.



                             O R D E R



     The court amends its opinion filed March 29, 2000, as follows:

     On page 7, third full paragraph, line 1 -- The second sentence

is changed to begin “The cases on which he relies ....”

     On page 7, third full paragraph, line 6 -- The phrase “14,500

signatures” is corrected to read “5,000 signatures.”

     On page 8, first full paragraph -- the first sentence is

deleted and replaced with the following:    “In one recent and in-

structive case, a district court found unconstitutional a New

Jersey statute that required independent candidates to file 54 days

before a June primary election, but after the independent candidate
                                - 2 -




filing deadline was changed to the same date as the June primary,

the Third Circuit considered the revised statute and reversed the

district court’s holding.”

     On page 12, third full paragraph, line 1 -- the comma after

the name Anderson is deleted.

                                        For the Court - By Direction




                                        /s/ Patricia S. Connor
                                                 Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

GEORGE R. ("TEX") WOOD,
Plaintiff-Appellant,

v.
                                                                     No. 99-1069
BRUCE MEADOWS, Secretary of the
State Board of Elections,
Commonwealth of Virginia,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of Virginia, at Danville.
Jackson L. Kiser, Senior District Judge.
(CA-94-47-D)

Argued: January 24, 2000

Decided: March 29, 2000

Before WILKINSON, Chief Judge, and
LUTTIG and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Motz wrote the opinion, in
which Chief Judge Wilkinson and Judge Luttig joined.

_________________________________________________________________

COUNSEL

ARGUED: Matthew Dean Pethybridge, Blacksburg, Virginia, for
Appellant. James Walter Hopper, Senior Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for
Appellee. ON BRIEF: Thomas P. Kratman, Blacksburg, Virginia, for
Appellant. Mark L. Earley, Attorney General of Virginia, Frank S.
Ferguson, Deputy Attorney General, OFFICE OF THE ATTORNEY
GENERAL, Richmond, Virginia, for Appellee.

_________________________________________________________________

OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

We consider here whether the Virginia filing deadline for indepen-
dent candidates for the United States Senate imposes an unconstitu-
tional burden on those candidates or their supporters. Because the
state's interest in the deadline outweighs the burden imposed by it, we
affirm.

I.

Virginia law requires all independent candidates for public office,
with the exception of candidates for President and Vice President of
the United States, to file declarations of candidacy and petitions by
the second Tuesday in June, which is approximately five months, or
150 days, before the general election in November. Va. Code Ann.
§ 24.2-507 (Michie 1997). At all times relevant to this litigation, in
order to obtain a place on the general election ballot independent can-
didates for statewide office had to submit petitions signed by one-half
of one percent of all registered Virginia voters, including at least 200
from each congressional district, see id. § 24.2-506; present law
requires these candidates to submit 10,000 signatures, including 400
from each congressional district. See id. (Supp. 1999) (as amended by
1998 Va. Acts cc. 152, 246).

An independent candidate may garner the necessary signatures
only after January 1 of the year in which the election is to be held.
See id. Any registered voter may sign a petition, and no statutory pro-
vision bars a voter from signing more than one. Nor does a voter who
signs a petition relinquish his right to vote in a party primary. See id.
§ 24.2-530.

Political parties that select their candidates in primary elections
must hold those primaries on the second Tuesday in June prior to the

                     2
general election--the same date as the deadline for independent can-
didates to file their petitions. See id. § 24.2-515. Furthermore, persons
wishing to be candidates in those primary elections must file declara-
tions of candidacy and petitions containing the same number and kind
of signatures as required of independent candidates. See id. § 24.2-
521; see also id. (Supp. 1999). Candidates in the party primaries must
file these declarations and petitions 60 days before the party primary,
which in Virginia is roughly 210 days before the general election. See
id. § 24.2-522(A). Parties that select their candidates through means
other than a primary must also complete their selection process by the
second Tuesday in June. See id. § 24.2-510(1).

George R. Wood sought to have his name included on the Novem-
ber 1994 Virginia general election ballot as an independent candidate
for United States Senate. Because he failed to comply with Virginia's
filing requirements for independent candidates, the Commonwealth
refused to put his name on the ballot.

Wood thereafter brought this suit, contending that Virginia's filing
requirements violated his rights and those of his supporters under the
First and Fourteenth Amendments of the United States Constitution.
The district court granted summary judgment to Wood, holding that
our decision in Cromer v. South Carolina, 917 F.2d 819 (4th Cir.
1990), controlled the outcome of the case.

On appeal by the Commonwealth, we distinguished Cromer and
concluded that the district court erred in "fail[ing] to analyze Wood's
claim under the balancing test set forth by the Supreme Court in
Anderson v. Celebrezze," 460 U.S. 780 (1983). Wood v. Meadows,
117 F.3d 770, 771 (774) (4th Cir. 1997). Accordingly, we remanded
the case to the district court to apply the Anderson test in light of
further factual development "both as to the burdens" of the filing
deadline on prospective candidates and "the interests of the Common-
wealth" in imposing the deadline. Id. at 776. On remand, the district
court granted summary judgment to the Commonwealth. Wood now
appeals.

II.

As we explained when this case was last before us, the Supreme
Court in Anderson outlined the relevant test for courts to apply in

                    3
determining whether filing requirements for independent candidates
impose an unconstitutional burden:

          [A court] must first consider the character and magnitude of
          the asserted injury to the rights protected by the First and
          Fourteenth Amendments that the plaintiff seeks to vindicate.
          It must then identify and evaluate the precise interests put
          forward by the State as justifications for the burden imposed
          by its rule. In passing judgment, the Court must not only
          determine the legitimacy and strength of each of those inter-
          ests, it also must consider the extent to which those interests
          make it necessary to burden the plaintiff's rights.

460 U.S. at 789. Even prior to articulating this test, the Court
expressly recognized that "reasonable, nondiscriminatory restrictions"
generally can be justified by "the State's important regulatory inter-
ests." Id. at 788. If a filing deadline inflicts a "severe" burden, how-
ever, it must be "narrowly drawn to advance a state interest of
compelling importance." Norman v. Reed, 502 U.S. 279, 289 (1992)
(quoted in Burdick v. Takushi, 504 U.S. 428, 434 (1992)).

In applying this test, a court must not apply a "litmus-paper test for
separating those restrictions that are valid from those that are invidi-
ous under the Equal Protection Clause. The rule is not self-executing
and is no substitute for the hard judgments that must be made." Storer
v. Brown, 415 U.S. 724, 730 (1974) (cited in Anderson, 460 U.S. at
789).

The variations and complexities of the election laws of the several
states complicate such judgments. Not only do states mandate differ-
ent filing dates, but they permit different periods of time for signature
collection and require different numbers of signatures. In addition, a
state may, or may not, permit voters who sign independent candi-
dates' petitions to vote in party primaries. Compare American Party
of Texas v. White, 415 U.S. 767, 777 n.7 (1974) (involving Texas law
prohibiting petition signatories from participating in party primaries),
with Jenness v. Fortson, 403 U.S. 431, 439 (1971) (involving Georgia
law allowing signatories' participation in party primaries). And some
states allow voters to sign as many petitions as they like, see e.g., Jen-
ness, 403 U.S. at 438-39, while others permit voters to sign only a

                     4
single petition. See, e.g., American Party, 415 U.S. at 777 n.7; cf. Wil-
liams v. Rhodes, 393 U.S. 23, 37 (1968) (Douglas, J., concurring)
(striking Ohio law that prohibited voters who cast a vote in the pre-
ceding primary election from signing petitions of endorsement of
third party candidates for central committeemen or national conven-
tion delegates).

Finally, states may require independent candidates to file their peti-
tions and declarations of candidacy before, at the same time, or after
party primary candidates do so. See, e.g., Anderson, 460 U.S. at 799
(same time); Council of Alternative Political Parties v. Hooks, 179
F.3d 64, 66-67 (3d. Cir. 1999) (after primary candidates). If the state
requires independent candidates to file such declarations of candidacy
after the primary candidates, that date may fall before the party prima-
ries, on the eve of the primaries, on the same day as the primaries, or
after the primaries. See, e.g., Council, 179 F.3d at 68 (same day as
primary); Hess v. Hechler, 925 F. Supp. 1140, 1142 (S.D. W. Va.
1995), aff'd sub nom. Fishbeck v. Hechler, 85 F.3d 162 (4th Cir.
1996) (primary eve); McLain v. Meier, 851 F.2d 1045, 1047 (8th Cir.
1988) (after primary).

When determining whether a given state's filing deadline unconsti-
tutionally burdens candidates' and voters' rights, a court must exam-
ine that state's ballot access scheme in its entirety. See Williams, 393
U.S. at 34.

III.

Anderson requires that we first evaluate the "character and magni-
tude of the asserted injury to the rights protected by the First and
Fourteenth Amendments that the plaintiff seeks to vindicate." Ander-
son, 460 U.S. at 789.

Wood maintains that Virginia's June filing deadline unconstitution-
ally burdens First Amendment rights. He contends that it limits the
ability of independent candidates to react to events after the primary
elections and that it imposes an unequal burden on independent candi-
dates without the backing of large organizations by limiting the time
period for collecting signatures to late winter and early spring months
often beset by cold weather. Further, he asserts that because of the

                     5
June deadline, "[v]olunteers are more difficult to recruit and retain,
media publicity and campaign contributions are more difficult to
secure, and voters are less interested in the campaign." Brief of
Appellant at 35 (quoting Anderson, 460 U.S. at 792).1

Wood correctly notes that "[s]ometimes the grossest discrimination
can lie in treating things that are different as though they were exactly
alike." Jenness, 403 U.S. at 442. For this very reason, courts have
subjected to searching scrutiny state laws requiring both party pri-
mary candidates and independent candidates to announce their candi-
dacies by the same March deadline, well prior to the primary
elections. See Anderson, 460 U.S. at 791-792; Cromer, 917 F.2d at
823. As the Supreme Court explained in Anderson, "[t]he conse-
quences of failing to meet [this kind of] statutory deadline are entirely
different for party primary participants and independents." 460 U.S.
at 799. Requiring party candidates to comply with a March filing
deadline permits a "reasonable time for processing the documents
submitted by candidates and preparing the ballot" for a June primary.
Id. at 800. Moreover, after filing their notice of candidacy, party can-
didates participate in a "structured intraparty contest" in which they
gain publicity and "receive organizational support." Id. at 801. "Nei-
ther the administrative justification nor the benefit of an early filing
deadline is applicable to an independent candidate." Id. at 800. In
other words, although such laws appear to treat independent and party
candidates similarly, they actually disadvantage independent candi-
dates.2
_________________________________________________________________

1 Wood recognizes, as he must, that the Virginia statute, unlike the stat-
ute challenged in Anderson, does not apply to candidates for national
office, but only to statewide and local candidates; he does not, however,
acknowledge the significance of this distinction. In fact, the Anderson
Court not only repeatedly noted that the statute before it interfered with
the national electoral process, see, e.g., 460 U.S. at 790, 794-95, 804,
806, but also explained that a state "has a less important interest in regu-
lating Presidential elections than statewide or local elections." Id. at 795.

2 We emphasize, however, that a state election scheme with a pre-
primary filing deadline is not before us in this case. Given that a court
must examine a challenged election scheme as a whole, we cannot (and
do not) hold that any particular feature, in and of itself, renders a filing
deadline unconstitutional.

                     6
Although the First Amendment prohibits a state from imposing
seemingly equivalent requirements on independent and major party
candidates when, in fact, those requirements severely disadvantage
independent candidates, it does not compel states to give independent
or minor party candidates a substantial advantage over major party
candidates. See Timmons v. Twin Cities Area New Party, 520 U.S.
351, 366-68 (1997) (holding that although minor party candidates
face numerous problems in obtaining political office, state is under no
duty to ameliorate those problems; rather, state legislation "may, in
practice, favor the traditional two-party system"); Munro v. Socialist
Workers Party, 479 U.S. 189 (1986) (holding that states need not
increase the likelihood that an unpopular candidate will gain access
to the general election ballot). Nor does the Constitution prevent a
state from subjecting independents to reasonable burdens, similar in
degree, to those imposed on party candidates. See American Party,
415 U.S. at 787-88. Generally, of course, states can compel indepen-
dent candidates seeking access to the general election ballot to com-
ply with "reasonable, nondiscriminatory restrictions," Anderson, 460
U.S. at 788--that is, restrictions that neither substantially disadvan-
tage independents nor favor them.

For these reasons, state laws, like the one at hand, that require inde-
pendent candidates to file their certificates of candidacy and petitions
on the day the major political parties hold their primary elections, and
sixty days after the major party candidates have filed their certificates
and petitions, do not raise the same concerns as the statutes at issue
in Anderson and Cromer. Rather, such schemes place independent
and major party candidates in roughly comparable positions. A party
candidate must file earlier, but the administrative concerns of prepar-
ing the primary election ballot justify this burden, and the publicity
and party organization attendant to primaries ameliorate it.

Wood fails to recognize this distinction. The
cases on which he relies that have struck filing deadlines for indepen-
dent candidates involved statutes that required such candidates to file
certificates of candidacy substantially before a late spring primary.
See Anderson, 460 U.S. at 782-83 (independent candidate for Presi-
dent required to file 5,000 signatures and statement of candidacy by
March 20, 75 days before primary); Cromer, 917 F.2d at 823 (inde-
pendent candidates required to file notices of candidacy by March 30,

                     7
70 days before primary); Stoddard v. Quinn, 593 F. Supp. 300, 302-
04 (D. Me. 1982) (independent candidates required to file petitions
and certificates of candidacy by April 1, two months before primary).3

In one recent and instructive case, a district court found unconstitu-
tional a New Jersey statute that required independent candidates to
file 54 days before a June primary election, but after the independent
candidate filing deadline was changed to the same date as the June pri-
mary, the Third Circuit considered the revised statute and reversed
the district court’s holding. See Council, 179 F.3d 64, rev'g
999 F. Supp. 607 (D.N.J. 1998). The New Jersey statute at issue in
that case does not differ in any significant respect from Virginia's stat-
ute.4 Thus, it is of particular interest that the Third Circuit concluded
_________________________________________________________________

3 Wood also cites a host of cases finding unconstitutional statutes gov-
erning minor party candidates, not independents. Even if these cases
were apposite, they would not assist Wood because they address schemes
substantially more onerous than Virginia's, which generally include a
requirement that minor party candidates file petitions substantially prior
to primary elections. See Blomquist v. Thomson, 739 F.2d 525, 528 (10th
Cir. 1984) (minor party candidates required to file petitions signed by
8000 registered voters (more than 3% of total) three months before pri-
mary election in order to appear on primary election ballot); McLain v.
Meier, 637 F.2d 1159, 1162 (8th Cir. 1980) (same but requiring 15,000
signatures); Libertarian Party of Kentucky v. Ehrler, 776 F. Supp. 1200,
1205 (E.D. Ky. 1991) (minor party candidates required to file petitions
signed by registered voters in same party 119 days before primary elec-
tion); Libertarian Party of Nevada v. Swackhamer, 638 F. Supp. 565,
566 (D. Nev. 1986) (minor party candidates required to file petitions
signed by number of voters equal to 5% of those voting in last preceding
general election 60 days prior to primary in order to appear on primary
election ballot); Consumer Party v. Davis, 633 F. Supp. 877, 882 (E.D.
Pa. 1986) (minor party candidates required to file petitions signed by
2000 registered voters for the offices of United States Senator, President,
or Governor no later than ten weeks and no earlier than thirteen weeks
before the primary election); Libertarian Party of Oklahoma v. Okla-
homa State Election Bd., 593 F. Supp. 118, 121 (W.D. Okla. 1984)
(minor party candidates required to file petitions signed by registered
voters equal in number to 5% of total votes cast in last general election
and allowed only 90 days to gather such signatures).

4 New Jersey does require fewer signatures than Virginia (800 vs. 1/2
of 1% of registered voters), see Council, 179 F.3d at 68, but the Supreme
Court has upheld petition requirements substantially more onerous than

                    8
that New Jersey's law constituted "a reasonable, nondiscriminatory
regulation that imposes at most a minimal burden on plaintiffs'
rights." Id. at 77-78.

In sum, Wood does not cite a single case, and we have not found
one, in which any court has held unreasonably burdensome a statutory
scheme like Virginia's, which requires independent candidates to file
petitions signed by a modest number of voters on the same date as a
June primary election, and well after the deadline by which major
party candidates must file petitions with the same number of signa-
tures. Moreover, the Third Circuit has expressly held that a statute
strikingly similar to Virginia's is not unreasonably burdensome. Id.

Of course, a filing deadline for independent candidates on the day
of the party primaries could pose an unconstitutional burden when
operating in conjunction with a very early primary date, very high sig-
nature requirements, or other particularly burdensome provisions. The
Virginia scheme, however, contains no such additional and onerous
requirements.

Although the Virginia filing deadline is earlier in the calendar year
than that of some states, it is significantly later than the March dead-
lines invalidated in Anderson and Cromer. When the Supreme Court
noted the difficulty of early springtime politicking in Anderson, it was
discussing the burden imposed on independent candidates forced to
file their petitions by March 20. In Virginia, independent candidates
can collect signatures through the increasingly temperate months of
April, May, and early June--and for sixty days after state law
requires major party candidates to have met identical petition require-
ments. Nor does the signature requirement--one half of one percent
_________________________________________________________________

Virginia's. See, e.g., Jenness, 403 U.S. at 438 (upholding statute requir-
ing independent candidates to file petitions signed by 5% of the number
of registered voters eligible to vote in the previous election). Moreover,
New Jersey requires party candidates to file 54 rather than 60 days before
the primary, see Council, 179 F.3d at 68; thus, independent candidates
in Virginia have an extra week to gather petition signatures after state
law has required party candidates to announce their candidacies and file
their petitions.

                    9
of registered voters5--transform the scheme into an unreasonably bur-
densome one. See, e.g., Jenness, 403 U.S. at 433-434, 438 (upholding
statutory scheme allowing 180 days to circulate petitions, requiring
independent candidates to file petitions in June on the same day as
party primary candidates, and requiring signatures of five percent of
registered voters eligible to vote in preceding election). But cf. Illinois
State Bd. of Elections v. Socialist Workers Party, 440 U.S. 173 (1979)
(holding that state could not justify discrepancy between high signa-
ture requirements for election to local office in Chicago--more than
35,000 qualified voters--and lower requirement for statewide office
--25,000 voters).

Additional factors also limit the burden imposed by the Virginia
filing deadline. Unlike some states, voters signing independent candi-
date petitions in Virginia may vote in the primaries. Va. Code Ann.
§§ 24.2-506, -530; see also Jenness, 403 U.S. at 438-39 (noting that
"Georgia imposes no suffocating restrictions whatever upon the free
circulation of nominating petitions [and allows] . . . a voter who has
signed the petition of a nonparty candidate to participate in a party
primary"). Voters may also sign as many petitions as they like. See
§ 24.2-506 (imposing no limitation on voters to sign only one peti-
tion); see also Jenness, 403 U.S. at 438-439. Nor does Virginia
require independent candidates to have been previously unaffiliated
with a political party, see Storer, 415 U.S. at 726 (upholding statute
that imposed such a requirement), or compel independent or minor
party candidates to file an affidavit regarding their views. See Com-
munist Party of Indiana v. Whitcomb, 414 U.S. 441 (1974) (striking
statute requiring minor parties to attest that they do not advocate over-
throwing the government before being placed on the ballot).

Any filing deadline imposes some burden on constitutional rights.
The Supreme Court has long recognized, however, that "as a practical
matter, there must be a substantial regulation of elections if they are
to be fair and honest and if some sort of order, rather than chaos, is
to accompany the democratic process." Burdick, 504 U.S. at 433
(quoting Storer, 415 U.S. at 730). For this reason, "not all restrictions
_________________________________________________________________

5 The required number of signatures in 1994 was 14,865. An even
fewer number of signatures--10,000--are required under a recent statu-
tory amendment. See Va. Code Ann. § 24.2-506 (Supp. 1999).

                     10
imposed by the States on candidates' eligibility for the ballot impose
constitutionally suspect burdens on voters' rights to associate or to
choose among candidates." Anderson, 460 U.S. at 788. In this case,
while we cannot say that Virginia's statutory scheme taken as a whole
imposes no burden on constitutional rights, the burden imposed is
both reasonable and nondiscriminatory, particularly when compared
with statutes that we and other courts have previously upheld.6

IV.

The final step of the Anderson analysis is to "identify and evaluate
the precise interests put forward by the State as justifications for the
burden imposed by its rule" and "determine the legitimacy and
strength of each of those interests." Anderson, 460 U.S. at 789.

The level of scrutiny a court applies to a state's asserted interests
differs depending on the nature of the burden imposed. If the burden
is severe, then we must strictly scrutinize both the state's interests and
the means utilized to achieve those interests, to ensure that the state's
requirements are "narrowly drawn to advance a state interest of com-
pelling importance." Norman, 502 U.S. at 289 (quoted in Burdick,
504 U.S. at 434). If, however, the challenged state statute imposes
"reasonable, nondiscriminatory restrictions" upon First and Four-
teenth Amendment rights, as is the case here, "the State's important
_________________________________________________________________

6 Notwithstanding Wood's contention to the contrary, the burdens
imposed by West Virginia's filing requirements on minor party candi-
dates upheld in Fishbeck, 85 F.3d at 165, were also more substantial than
those imposed by the scheme we evaluate today. The number of signa-
tures required--one percent of the total votes cast in the preceding gen-
eral election for the office in West Virginia against one-half of one
percent of the total number of voters registered to vote for the office in
Virginia--cannot realistically be compared because of differences in
population size and voter turnout, but may be quite similar. In other
respects, however, the West Virginia statute imposed considerably more
rigorous requirements. The West Virginia filing deadline was nearly a
month earlier than that at issue here, and the deadline was on the eve of,
instead of the day of, the primary. Id. at 163. Moreover, those signing
petitions in West Virginia were not permitted to vote in the primary elec-
tion, id., while in Virginia petition signers may not only vote in the pri-
mary but also may sign other petitions.

                     11
regulatory interests . . . generally suffic[e] to justify" it. Anderson,
460 U.S. at 788.

The Commonwealth contends, as it did when we earlier considered
this case, that its interests in administrative convenience justify the
filing deadline. In addition, the Commonwealth now also maintains
that the deadline "is supported by the vital state interests of limiting
the number of candidates on the general election ballot, requiring
those candidates who will be included to demonstrate a preliminary
showing of sufficient voter support, and designating the primary elec-
tion date as the date for determining the full field of candidates." Brief
of Appellee at 16.

These interests have long been recognized as legitimate. Adminis-
trative convenience readily falls under the rubric of a state's "regula-
tory interests," the importance of which the Supreme Court has
repeatedly recognized. See Burdick, 504 U.S. at 434; Anderson, 460
U.S. at 788. The Court has also expressly approved a state's interest
in limiting the number of candidates on the ballot, see Lubin v. Pan-
ish, 415 U.S. 709, 714-15 (1974) (interest is of "highest order"
because having many candidates on ballot "undermine[s] the process
of giving expression to the will of the majority"); see also Bullock v.
Carter, 405 U.S. 134, 145 (1972); Jenness, 403 U.S. at 442; Williams,
393 U.S. at 32-34, and in conditioning ballot access on "a showing
of a modicum of support among the potential voters for the office."
Munro, 479 U.S. at 193; see also Anderson, 460 U.S. at 788 n.9.

Although in Anderson the Court rejected Ohio's claim that its
March 20 deadline "serves the interest of treating all candidates
alike," id. at 799, this was because, as we have explained within, see
ante at 5-6, the deadline there--well prior to the primary--in fact did
not have the same impact on independent and party candidates. See
also Cromer, 917 F.2d at 824 ("imposing of the same pre-filing dead-
line on primary and independent candidates is only superficial `equal-
ity.'"). The deadline here does. See ante at 7. We believe the Supreme
Court would recognize that actually affording candidates rough par-
ity, rather than imposing false equality, constitutes a legitimate state
interest. See American Party, 415 U.S. at 787 n.18 (upholding statute
that required minor party candidates to file their petitions around the
time of the primary).

                      12
Not only are the interests asserted by the Commonwealth legiti-
mate, but just as clearly its filing deadline furthers these interests. The
deadline provides time for Virginia election officials to determine that
the petitions contain the required number of signatures and to verify
those signatures. Moreover, by requiring an independent to file the
petition 150 days prior to the general election, the challenged deadline
also limits the number of candidates that will appear on the general
election ballot, ensures that each candidate already has the support of
some of the eligible voters, and provides a period of time prior to the
general election when the full field of candidates will be known to the
voters. Furthermore, in achieving these objectives the filing deadline
attempts to treat all candidates roughly alike.

Wood contends that even if we find that the Commonwealth has
asserted legitimate interests, those interests--particularly administra-
tive convenience--cannot justify the filing deadline. Brief of Appel-
lant at 45-47. In so arguing, Wood misunderstands the analysis
required when a statute imposes only a reasonable and nondiscrimina-
tory burden. He maintains that "the state must factually demonstrate
. . . `the extent to which [its] interests make it necessary to burden the
plaintiff's rights.'" Id. at 56 (quoting Anderson, 460 U.S. at 789)
(emphasis by Wood). Furthermore, Wood contends that"where the
deadline is unnecessary to achieve the interest the state seeks to pro-
tect with the deadline, to the extent it is unnecessary it is invalid,
regardless of the severity of the burden on the Appellant." Id. He
offers evidence purportedly demonstrating that Virginia election offi-
cials need only thirty days to process and verify an independent can-
didate's petitions and argues that 30 days "is the extent to which the
state's interest makes it necessary to burden the plaintiff's rights." Id.
at 53.

The difficulty with this argument is that the Anderson test simply
does not require that a state justify "reasonable, nondiscriminatory"
ballot access restrictions in this manner. To be sure, when a state
imposes unreasonable, discriminatory burdens, a court must consider
not only the "legitimacy and strength" of the interests assertedly justi-
fying those burdens, but also "the extent to which [the state's] inter-
ests make it necessary to burden the plaintiff's rights." Anderson, 460
U.S. at 789. But to reiterate, a court need only make this determina-
tion when the challenged state requirement imposes an unreasonable,

                     13
discriminatory burden on constitutional rights. Cf. Council, 179 F.3d
at 80 (upholding filing deadline similar to Virginia's that furthered
legitimate state interests in treating all candidates equally, ensuring
informed voting decisions, and limiting the number of frivolous can-
didates regardless of whether deadline could "be justified based on
administrative need").

If the test were otherwise, a state would have to demonstrate that
all of its ballot access requirements were "narrowly tailored" to fur-
ther valid state interests. No case so holds. Rather, the "narrow tailor-
ing" or "least restrictive means" analysis has always been reserved for
a court's strict scrutiny of a statute. See, e.g., Illinois State Bd., 440
U.S. at 184-86 (finding high signature requirements that "burden[ed]"
First and Fourteenth Amendment rights unconstitutional because they
were "not the least restrictive means of protecting the State's objec-
tives."); Lubin, 415 U.S. at 716-18 (holding unconstitutional statute
imposing substantial filing fee that "heavily burdened" voter's rights
because fee was not "reasonably necessary to the accomplishment of
the State's legitimate election interests"). In the ballot access context,
requirements constituting an unreasonable, discriminatory burden are
the only requirements subject to strict scrutiny review. See Burdick,
504 U.S. at 433.

We recognize that the Anderson Court did not expressly state that
"the extent to which [a state's] interests make it necessary to burden
the plaintiff's rights" only becomes relevant when a challenged statute
constitutes an unreasonable, discriminatory burden. 460 U.S. at 789.
But before ever articulating its test, the Anderson Court did carefully
explain that, "the State's important regulatory interests are generally
sufficient to justify reasonable, nondiscriminatory restrictions." Id. at
788. Moreover, immediately thereafter, the Anderson Court inserted
a footnote, in which it cited Jenness and American Party, noting that
in those cases it had "upheld generally applicable and evenhanded
restrictions that protect the integrity and reliability of the electoral
process itself." Id. at 788 n.9. In neither Jenness nor American Party
did the Court analyze the challenged state statutes to determine "the
extent to which the state's interest ma[d]e it necessary to burden the
plaintiff's rights." Thus, we believe that the Anderson Court did
clearly indicate that the "extent" analysis is limited to ballot access

                     14
requirements that constitute an unreasonable, discriminatory burden
on constitutional rights.

Furthermore, even if Anderson had left the proper analysis in
doubt, Burdick laid all doubt to rest. There, the challenger argued, as
Wood does, that every ballot access restriction must be "narrowly tai-
lored to advance a compelling state interest." Burdick, 504 U.S. at
433. The Supreme Court rejected this suggestion: "[T]o require that
[every voting] regulation be narrowly tailored. . . would tie the hands
of States seeking to assure that elections are operated equitably and
efficiently." Id. Indeed, the Burdick Court chided the dissent for pur-
porting to apply a minimal level of scrutiny while in effect applying
strict scrutiny as "evident from [the dissent's] invocation of quite
rigid narrow tailoring requirements." Id. at 440 n.10. The analysis that
the Burdick majority found improper is precisely the analysis Wood
asks us to undertake here, i.e., to require the Commonwealth to "adopt
a less drastic means" than the reasonable, nondiscriminatory statute
in question. Id.

The Commonwealth has articulated legitimate interests justifying
its reasonable, nondiscriminatory ballot access requirements. In such
circumstances, a federal court has no basis for finding a state statutory
scheme unconstitutional.

V.

For all of these reasons, the judgment of the district court is

AFFIRMED.

                     15